                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                                      AT NASHVILLE
____________________________________
                                           )
MELISSA WILSON., et al., individually )
and on behalf of all others similarly      )
situated,                                  )
                                           )
              Plaintiffs,                  )    Civil Action No. 3:14-CV-01492
                                           )
       v.                                  )    Judge William L. Campbell, Jr.
                                           )    Magistrate Judge Newbern
WENDY LONG, et al.,                        )
                                           )
              Defendants.                  )
____________________________________)

                   AGREED ORDER AMENDING PRIOR ORDER
                  AWARDING ATTORNEYS’ FEES AND EXPENSES


       On January 28, 2020, this Court awarded Plaintiffs $352,300 in attorneys’ fees and

$2,630.92 in expenses. (Doc. 287). Defendants appealed the award to the United States Court

of Appeals for the Sixth Circuit. (Doc. 288; Appellate Case No. 14-6191). To avoid the

uncertainty of appeal, the parties have negotiated an agreement by which the Plaintiffs have

accepted a five percent (5%) reduction in the fees awarded by this Court. The Court hereby

approves the parties’ settlement and amends its Order of January 28, 2020 (Doc. 287) to

conform to the parties’ settlement.

       Accordingly, it is hereby ORDERED that the Court’s Order of January 28, 2020 (Doc.

287) is amended to reflect that Defendants shall pay the following: costs in the amount of

$2,630.92 to the Southern Poverty Law Center; attorneys’ fees in the amount of $203,361.75 to

the Tennessee Justice Center; attorneys’ fees in the amount of $76,028.50 to the Southern




  Case 3:14-cv-01492 Document 297 Filed 12/04/20 Page 1 of 2 PageID #: 4644
Poverty Law Center; and attorneys’ fees in the amount of $55,294.75 to the National Health

Law Program.

       It is further hereby ORDERED that the Defendants may not cite or rely upon this Order

or the negotiated reduction in opposing any future fee application or the amount of any such

application by the Plaintiffs’ counsel in any other case.

                             4th day of December, 2020.
       It is so ORDERED this ___



                                                      _________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




   Case 3:14-cv-01492 Document 297 Filed 12/04/20 Page 2 of 2 PageID #: 4645
